Per Curiam: Prehearing having been granted in this cause, we have again given the record such consideration as is necessary to a clear comprehension of the points made, and have, upon the merits, reached the same conclusions announced in our former opinion. It is urged that we should so modify the remanding order that the case may be open for further evidence upon the question of the identity of Asa W. Chambers, who gave his deposition in 1874, with the Asa W. Chambers to whom, with Benedict, the land was conveyed by Cook in 1836. Suggestion is made of newly discovered evidence upon this point, and affidavits in support were filed with the petition for rehearing. This practice is, of course, not allowable, and such affidavits were, on motion, stricken from the files. Newlin v. Snyder, 78 Ill. 528. It is, however, insisted, that doubt having been expressed' as to the absolute certainty that the persons were identical, the ease should be left open, and appellants permitted to make farther proof. To this we can not assent. If the suggestions of newly discovered evidence be considered as broadly as made by counsel, waiving the objection that it would be cumulative to that already in the record, it must be said that it would at best be inconclusive of the point. It might have been shown that Chambers, who testified, had falsely accounted for his whereabouts and.connections, or even had personated another, and that he was wholly unreliable; but the positive identification of the man who testified in 1874, with the man who boarded with the witness Beaubien in 1836 and 1837, and who was the partner of Benedict in those years, and who bought land of Cook, remains. Beaubien, whose integrity is not questioned, recognized Chambers without introduction, had ample opportunity to verify his identification, and testifies positively to the identity. But the more serious difficulty with the suggestion arises out of the laehes of the defendants. Chambers came from Texas to Chicago in 1874, and was there some months. The defendants were apprised of the taking of his deposition, and appeared by able counsel, and subjected him to a rigid and thorough cross-examination. He, in addition to Beaubien, gave the names of other residents of Chicago whom he had known in 1836 and 1837, who, presumably, were then alive, (it is not questioned that they were,) and who could have been called tto testify as to his identity. The defendants, those most interested, also appeared and cross-examined Beaubien, and if any doubts existed in regard to the identity, or a fraud was being practiced, the evidence, presumably, was then at hand to have put the matter at rest. Chambers had returned to the scene of the transactions of 1836 and 1837, gave the names of a number of those he knew, and, if his identity had been then questioned, these could have been called and the matter established beyond cavil. Moreover, the entire data as to his history and connections, from which it is now suggested it can be shown that the man who testified was not the Chambers of the firm of Chambers & Benedict, doing business in 'Chicago in 1836, were then given by the witness Chambers. All these facts were known to the defendants in August, 1874, If the evidence existed at Georgetown, in Vermilion county, which it is now suggested can be produced, it existed then, and the slightest diligence would have discovered it. But the defendants lie by, through three trials in the, Superior Court, and three appeals and decisions of the cause in this court, without making any effort to procure the testimony, and not until after the third and final decision of the cause make these suggestions. In the meantime, by the effect of time, farther proof of identification by those who knew the Chambers of 1836 has been rendered impossible. It is suggested that the Chambers who testified is, himself, dead, and those who knew him in 1836, if any could be found, could not know the identity of that man with the Chambers of 1874. The suggestion contains none of the elements of diligence which will control the exercise of the discretion of a court of conscience. To now, after the litigation of eighteen years, open up this question of vital importance, and which lay at the foundation of the complainants’ right of recovery, would be to reward and foster negligence at the expense of the diligent. We are of opinion, that as by the decree, as directed to be modified, appellant Wallace will be entitled to a lien for part of the amount secured by the Street mortgage, and that mortgage being senior to the lien of the Louisville Banking Company’s mortgage, the decree should be farther modified by giving his lien priority in payment over the lien of the banking company. Also, it is conceded by the defendant Burton, that at the time he executed the original mortgage to White, and at the time of the transfer thereof to the Louisville Banking Company, and since, he had the legal title to one-half of the property in trust, for appellant Hansbrough, according to the written declaration of trust set out in the record, and the indebtedness to the Louisville Banking Company being that of Burton alone, for which Hansbrough was in no way liable, the decree should be farther modified by requiring satisfaction of said indebtedness out of the share or part of said mortgaged premises declared to be in Burton, and that resort be had to the share or part found to be in Hansbrough, only, to satisfy the balance remaining after the exhaustion of the interest therein of said Burton. The opinion heretofore filed in the cause will be refiled as the opinion of the court, and the judgment heretofore entered, with the farther modifications directed, will be again entered. Decree affirmed in part and in part reversed.